DETAILED ACTION
Response to Amendment
The amendment filed on 01/24/2022 has placed the application in condition for allowance.
Allowable Subject Matter
Claims 1, 3-8, and 10-13 allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Stone et al (US 20140168963 A1; relied upon in the Office Action filed on 09/22/2021; “Stone”) fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the first lighting units with their first light sources are configured to increase the intensity of first light with increasing intensity of ambient light and to decrease the intensity of the first light with decreasing intensity of the ambient light as set forth the in the claim. The examiner notes that the reason for allowance is consistent with the indicated allowable subject matter to previously presented claim 2 in the Office Action fled on 09/22/2021.
Re Claims 3-5:
The claims are allowed due to their dependence on allowed base claim 1.
Re Claim 6:
The closest prior art of record, Stone fails to disclose, teach, suggest, or render obvious the combined structure and functionality of second light sources are configured to provide beams of a second width wider than the first width as set forth the in the claim. The examiner 
Re Claims 7-8 and 13:
The claims are allowed due to their dependence on allowed base claim 6.
Re Claim 10:
The closest prior art of record, Stone fails to disclose, teach, suggest, or render obvious the combined structure and functionality of third light sources as set forth the in the claim. The examiner notes that the reason for allowance is consistent with the indicated allowable subject matter to previously presented claim 10 in the Office Action fled on 09/22/2021.
Re Claims 11:
The claims are allowed due to their dependence on allowed base claim 10.
Re Claim 12:
The closest prior art of record, Stone fails to disclose, teach, suggest, or render obvious the combined structure and functionality of adjusting said overlap of the two rows adjusts a combination of key light and fill light at a desired location on the target area as set forth the in the claim. An analysis of the claim limitations as compared with the disclosure of Stone would be similar to the analysis given to previously presented claim 1 in the Office Action fled on 09/22/2021.
  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875